Citation Nr: 1820342	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-41 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for headaches, to include right side numbness, to include as due to service in the Persian Gulf. 

2. Entitlement to service connection for sleep apnea, to include as due to asbestos exposure and service in the Persian Gulf.

3. Entitlement to service connection for a bilateral leg disability, to include shin splints. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1984 to May 1993.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and a June 2013 rating decision by the VA RO in Portland, Oregon. Jurisdiction currently lies with the Phoenix RO.  

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in August 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

During his August 2017 Travel Board hearing, the Veteran stated that he believed his sleep apnea and/or headaches could have been caused from exposure to burning oil in Kuwait during service. The Veteran has confirmed service in Southwest Asia but has not been afforded a Gulf War medical examination. 

Additionally, the Veteran claimed a bilateral leg disorder, including shin splints. While he was also diagnosed with paresthesia during the pendency of the claim, he should be afforded a VA orthopedic examination in order to properly adjudicate his claim of entitlement to service connection for bilateral shin splints. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate the Veteran's updated VA treatment records with his claims file. 

2. Schedule the Veteran for a Gulf War medical examination with an appropriate examiner to determine the etiology of his claimed sleep apnea and headaches. Current VA Gulf War Examination Guidelines must be followed.

Ensure that the Veteran's paper and electronic treatment records are made available to the examiner before the examination. Any and all tests deemed necessary should be performed. 

The issues for the Board's resolution are whether the Veteran has sleep apnea that was caused by active military service and whether the Veteran has headaches that were caused by active military service. 

The examiner must opine as to the following:

(a) If the Veteran has a diagnosis of sleep apnea, the examiner is asked to determine whether the Veteran's disorder had its onset during military service or is otherwise related to the Veteran's military service. The examiner must discuss the Veteran's five lay statements (two from his wife) discussing his snoring and behavior during sleep from his active military service.

(b) If the Veteran has a diagnosis of recurrent headaches, the examiner is asked to determine whether the Veteran's disorder had its onset during military service or is otherwise related to the Veteran's military service.

All opinions must be accompanied by a complete explanation.

If the clinician is unable to offer an opinion without resorting to speculation, it should be so stated. In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); and (b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

3. Schedule the Veteran for a VA orthopedic medical examination to evaluate his claimed bilateral leg disability, including shin splints. 

The claims file must be made available to and reviewed by the examiner in conjunction with completion of the examination report.

All necessary tests should be performed and clinical manifestations should be reported in details.

The examiner should identify any current leg disabilities, taking into account the Veteran's lay statements. 

The examiner should provide an opinion as to whether any claimed leg disability, to include shin splints, had its onset during active military service or is otherwise related to the Veteran's active military service, to include the various episodes of treatment for shin splints or pain during his period of service.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Ensure all requested development has been completed and any deficiency found must be corrected before readjudicating the claims.

5. Finally, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given the opportunity to respond. Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

